                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:19-cr-223(2)
                                          CHIEF JUDGE MARBLEY
THANIA ROSALES-GUADARRAMA

                         REPORT AND RECOMMENDATION

      Defendant Thania Rosales-Guadarrama previously pleaded not guilty
to an Indictment charging her with one count of conspiracy to commit
money laundering in violation of 18 U.S.C. § 1956(h) (Count 1), 19
counts of money laundering in violation of 18 U.S.C. §§
1956(a)(1)(B)(i), 2 (Counts 47 – 59, 69 – 74), and one count of
conspiracy to possess with intent to distribute one kilogram or more
of a mixture or substance containing a detectable amount of heroin in
violation of 21 U.S.C. § 846 (Count 85). Indictment, ECF No. 23. The
United States and defendant thereafter entered into a plea agreement,
executed pursuant to the provisions of Rule 11(c)(1)(B) of the Federal
Rules of Criminal Procedure, whereby defendant agreed to enter a plea
of guilty to Count 1.1    On March 4, 2020, defendant, accompanied by her
counsel, appeared for a change of plea proceeding.       Defendant
consented, pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea
before a Magistrate Judge.    See United States v. Cukaj, 25 Fed.Appx.
290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty plea with
the express consent of the defendant and where no objection to the
report and recommendation is filed).


      1 Under the Plea Agreement, ECF No. 69, defendant agreed to the
forfeiture of any interest that she may have in the items specified in the
forfeiture counts of the Indictment. The Plea Agreement also includes an
appellate waiver provision that preserves only certain claims for appeal.
Defendant also acknowledged in the Plea Agreement the likely immigration
consequences of her guilty plea.


                                      1
        During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time she entered her guilty plea, defendant was in full possession of
her faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
        Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined her competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges against her in the
Indictment and the consequences of her plea of guilty to Count 1.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
        Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.     Defendant acknowledged
that the plea agreement signed by her, her attorney and the attorney
for the United States and filed on February 20, 2020, represents the
only promises made by anyone regarding the charges against her in the
Indictment.     Defendant was advised that the District Judge may accept
or reject the plea agreement and that, even if the Court refuses to
accept any provision of the plea agreement not binding on the Court,
defendant may nevertheless not withdraw her guilty plea.
        Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.      She
confirmed that she is pleading guilty to Count 1 of the Indictment
because she is in fact guilty of that offense.     The Court concludes
that there is a factual basis for the plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Indictment is knowingly and voluntarily made with understanding of
the nature and meaning of the charge and of the consequences of the
plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Indictment be accepted.   Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




March 4, 2020                                 s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge




                                     3
